t c memo united_states tax_court dennis l rogers and charlotte rogers petitioners v commissioner of internal revenue respondent docket no filed date dana r taylor for petitioners kelley a blaine and robert v boeshaar for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ income_tax of dollar_figure for and dollar_figure for and that petitioners are liable for the addition_to_tax for late filing under sec_6651 of dollar_figure for and unless otherwise stated section references are to the continued dollar_figure for and the accuracy-related_penalty under sec_6662 of dollar_figure for and dollar_figure for after concessions the sole issue for decision is whether petitioners are liable for accuracy-related_penalties of dollar_figure for and dollar_figure for we hold that they are findings_of_fact some of the facts were stipulated and are so found a petitioners petitioners are married and resided in corbett oregon when they filed their petition petitioners are high school graduates charlotte rogers attended year of college charlotte rogers was employed as a bookkeeper and general office worker from to she worked in sales for united airlines from to she was a shaklee distributor from to and she owned and operated a restaurant from to dennis rogers owned columbia sheetmetal until date beginning around petitioners began to buy rental continued internal_revenue_code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure the parties stipulated that petitioners’ trusts were invalid for tax purposes and that petitioners have deficiencies in income_tax of dollar_figure for and dollar_figure for and are liable for the addition_to_tax for late filing under sec_6651 of dollar_figure for and dollar_figure for they further stipulated that the amounts of the accuracy-related_penalty at issue in this case are dollar_figure for and dollar_figure for properties and parcels of land for investment petitioners’ oldest son spencer rogers managed petitioners’ real_estate petitioners had an accountant for their businesses before petitioners also have always had a family attorney b nikken inc dennis rogers used healthcare products by nikken inc nikken for back problems he has had since nikken is a marketing company that sells nutritional health and personal wellness products nikken distributors sell products and earn income by creating a network of marketers ie downline marketers when downline marketers sell products upline nikken distributors may earn a commission on the sales petitioners began working as nikken distributors in and were very successful in and c the trust sec_1 petitioners’ purchase of trusts ruth williams williams a nikken distributor upline from petitioners suggested that petitioners investigate placing their assets in trusts in williams and petitioners attended a presentation by shawn dunn of the aegis co relating to placing their assets in trusts petitioners did not buy any aegis products or services petitioners became interested in a_trust package from advanta strategies which later became world contract services wcs wcs held periodic meetings for its trust clients speakers at those meetings discussed technical procedures for administering wcs trusts james becker becker sold wcs products on commission becker told petitioners they could rely on wcs staff to answer any of their questions petitioners received and reviewed a wcs document entitled trust information and instruction manual that said that trusts made it easier to a protect financial resources b handle daily details and routine c avoid delays in settling a decedent’s estate d reduce probate costs e reduce taxes f protect privacy g assure immediate distribution of trust assets in a manner that is safer than distributing those assets outside a_trust h provide flexible forms of organization and operation to manage an individual’s assets and i provide opportunities for charitable giving the document described the tax advantages as follows one of the most useful advantages of a_trust is the reduction or elimination of income and estate_taxes when a_trust is constructed in a proper way it gives income_splitting advantages that is money passive and portfolio_income earned by the trust is separated from money that is earned by the person who gave the property to the trust for example a taxpayer earned dollar_figure from their job and another dollar_figure from passive_income making them pay taxes on dollar_figure when they put the passive_income into a_trust the trust could pay taxes on the dollar_figure and the taxpayer would move into a lower tax_bracket dropping from the higher tax_bracket to the lower tax_bracket offers a tremendous savings this is the advantage of splitting income the use of a business_trust can eliminate self- employment_tax and trusts in general are allowed to donate up to of their income to charity which is another way to lower tax_liability becker gave petitioners a wcs booklet entitled structuring your practice for profit privacy protection which described inter alia substantial income and estate_tax savings by using trusts on a date not stated in the record petitioners paid dollar_figure to becker for a_trust package from wcs which included a business_trust known as global wellness trust global wellness a primary trust known as wealth unlimited investments trust wealth unlimited and holding trusts petitioners created global wellness on date petitioners completed a wcs new client application and trust purchase agreement on date petitioners appointed james galligan galligan and secured protections inc as cotrustees for global wellness petitioners appointed galligan and real protections inc as trustees for wealth unlimited becker was trustee for real protections inc operating the trusts petitioners purportedly conveyed to the trusts all of their personal assets real_estate_assets and assets related to their nikken sales distributorship during the years in issue petitioners used money distributed to wealth unlimited from global wellness to improve their principal_residence and to make double payments on the mortgage on their principal_residence in petitioners unsuccessfully tried to have the trusts obtain a loan to buy a new motor home petitioners then had the trusts transfer three parcels of real_property to them so that they could refinance those parcels on the refinancing loan application petitioners stated that they had monthly income of dollar_figure contrary to representations on the trusts’ fiduciary returns that the income belonged to the trusts petitioners conveyed the properties back to the trusts more than a year later galligan signed minutes of trustees meetings which state that he attended however he did not attend more than two of those meetings charlotte rogers spencer rogers and becker also signed those minutes one of the minutes stated that spencer rogers was appointed assistant manager of global wellness and keeper of the minutes hiring an accountant jerry dunning dunning a certified_public_accountant c p a since was becker’s accountant dunning traveled with becker to attend a 2-day wcs meeting in salt lake city on dates not stated in the record wcs staff explained their trust product at the meeting becker introduced dunning to petitioners at that meeting and recommended to them that dunning be their accountant d tax returns dunning prepared petitioners’ federal individual income_tax returns for and returns for petitioners’ trusts he relied on summaries of income and expenses that he had received from spencer rogers dunning saw but did not read petitioners’ trust documents petitioners operated their nikken sales distributorship as a sole_proprietorship in and in those years petitioners reported income and expenses from their nikken sales distributorship on schedules c profit or loss from business attached to their form sec_1040 u s individual_income_tax_return petitioners’ form_1040 was filed on a date not stated in the record petitioners reported gross_receipts of dollar_figure gross_income of dollar_figure and net profit of dollar_figure for their nikken activity in petitioners’ form_1040 was filed on date petitioners reported gross_receipts of about dollar_figure gross_income of about dollar_figure and net profit of dollar_figure for their nikken activity in petitioners did not report nikken income or expenses on their form sec_1040 for and petitioners filed their form_1040 on date reporting zero tax due petitioners signed their form_1040 on date and filed it on a date not stated in the record in it they reported tax due of dollar_figure on its tax returns for and global wellness reported income generated by petitioners’ nikken activity as passive_income claimed expenses and losses and distributed the net_income to wealth unlimited global wellness deducted the distributions in the amounts reported as distributed to wealth unlimited global wellness reported total income of dollar_figure for and dollar_figure for and zero tax for and on its income_tax returns for and wealth unlimited reported the global wellness distributions as passive_income wealth unlimited reported on its trust income_tax return that it had distributed the amounts it had received from global wellness to nick rogers tude tide and v s trust wealth unlimited reported a loss of dollar_figure for and income of dollar_figure for and zero tax for and petitioners reported on their form sec_1040 adjusted_gross_income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners’ standard of living did not change when they began using trusts even though their adjusted_income dropped precipitously petitioners did not offer any authority for recognizing their trusts for tax purposes or disclose their trusts on their individual returns for and mrs rogers testified that petitioners’ style of life which we take to mean standard of living did not change when petitioners began using trusts opinion a accuracy-related_penalty a taxpayer is liable for an accuracy-related_penalty in the amount of percent of any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax negligence or disregard of rules or regulations sec_6662 and b and the amount of the understatement is reduced by amounts attributable to items for which there was substantial_authority for the taxpayer's position or adequately disclosed on the taxpayer's return or in a statement attached to the return if there is a reasonable basis for the tax treatment of the items at issue by the taxpayer sec_6662 the accuracy-related_penalty does not apply to any part of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs b whether respondent met the burden of producing evidence showing that petitioners are liable for the accuracy-related_penalty petitioners contend that respondent did not meet the burden under sec_7491 of producing evidence showing that they are liable for the accuracy-related_penalty for and we disagree sec_7491 c places on the commissioner the burden of producing evidence showing that it is appropriate to impose a particular addition_to_tax however the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 to meet the burden of production under sec_7491 respondent must produce evidence showing that it is appropriate to impose the accuracy-related_penalty under sec_6662 once respondent meets that burden petitioner must in order to not be found liable for the addition_to_tax produce evidence sufficient to show that respondent’s determination is incorrect see higbee v commissioner supra pincite respondent has produced evidence showing that imposition of the accuracy-related_penalty under sec_6662 is appropriate by showing that petitioners substantially understated their tax for and petitioners reported tax due on their income_tax returns of zero for and dollar_figure for the amounts of tax required to be shown were dollar_figure for and dollar_figure sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title dollar_figure deficiency plus dollar_figure shown on the return for thus petitioners’ understatements of tax were greater than percent of the amount required to be shown and dollar_figure for and petitioners contend that in meeting the burden of production under sec_7491 respondent may not rely on their concession in the stipulation that the trusts were invalid for tax purposes we disagree the commissioner may take a taxpayer’s concession into account to meet the burden of production under sec_7491 see eg montagne v commissioner tcmemo_2004_252 oatman v commissioner tcmemo_2004_236 petitioners cited no authority to the contrary respondent has met the burden of production even without considering petitioners’ concession the stipulation of facts documents admitted in evidence and testimony at trial show that petitioners personally benefited from trust assets petitioners treated trust property as their own petitioners did not follow trust formalities and trust minutes were not reliable this evidence is sufficient to meet respondent’s burden of production we conclude that respondent has met the burden of producing evidence showing that it is appropriate to impose the accuracy- related penalty under sec_6662 for and c whether petitioners are liable for the accuracy-related_penalty a taxpayer is not liable for the accuracy-related_penalty under sec_6662 and b if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs reliance in good_faith by the taxpayer on the advice of a qualified adviser may constitute reasonable_cause sec_1_6664-4 income_tax regs petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 and b because they reasonably relied in good_faith on dunning their c p a and return preparer sec_6664 we disagree petitioners could not reasonably have believed that they could use the trusts to eliminate all of their self-employment_tax liabilities for and and all or almost all of their federal_income_tax liabilities for those years tax benefits of this magnitude should have caused petitioners to question the validity of the trust scheme see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 gale v commissioner tcmemo_2002_54 in such cases taxpayers have a duty to reasonably inquire into the petitioners contend that respondent bears the burden_of_proof under sec_7491 we need not decide which party bears the burden_of_proof because the outcome in this case does not depend on the burden_of_proof validity of the tax benefits see 731_f2d_1417 9th cir affg 79_tc_714 petitioners did not obtain independent advice or look beyond the trust promoters and an accountant dunning to whom they were referred by becker from whom they bought the trust package their claim of good_faith reliance on dunning is not persuasive they should have sought confirmation from a reliable and disinterested adviser see collins v commissioner supra taxpayer failed to obtain independent tax_advice edwards v commissioner tcmemo_2002_169 taxpayer could not rely on the trust promoter affd 119_fedappx_293 d c cir lincir v commissioner tcmemo_1999_98 reliance on an accountant’s advice about the tax treatment of an investment program was not in good_faith where the accountant could earn more if his clients invested in the program affd 32_fedappx_278 9th cir petitioners contend that the fact that dunning was in contact with wcs and attended a wcs meeting shows that it was reasonable to rely on him we disagree dunning’s relationship with becker and wcs should have put petitioners on notice that he was not independent or disinterested petitioners cite 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 and 816_f2d_493 9th cir affg in part and revg in part tcmemo_1985_378 for the proposition that petitioners’ incorrect treatment of their trusts for tax purposes does not in itself justify imposition of the accuracy-related_penalty we disagree none of those cases involved a taxpayer’s claim of reliance on an accountant and all of the cases included factors favorable to the taxpayers which are not present here the taxpayers in both kantor and baxter presented a viable although ultimately unsuccessful challenge to the commissioner’s adjustments kantor v commissioner supra pincite3 baxter v commissioner supra pincite petitioners did not see eg neeley v united_states 775_f2d_1092 9th cir zmuda v commissioner supra 686_f2d_490 7th cir affg tcmemo_1980_568 73_tc_1235 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir the taxpayers in norgaard were held not negligent because they used a reasonable accounting system to keep track of their gambling_losses and they did not lack due care or fail to do what a reasonable and prudent person would do norgaard v commissioner supra pincite kantor norgaard and baxter do not support petitioners we conclude that petitioners did not make a good_faith effort to ascertain their tax_liabilities for the years in issue that it was not reasonable for them to rely on dunning and that they are liable for the addition_to_tax for substantial_understatement under sec_6662 for and to reflect concessions and the foregoing decision will be entered under rule
